The appellant on a final settlement of his administratorship ad colligendum of J. H. Sims, deceased, in the probate court of Jefferson county, was charged with the sum of $2,350, drawn from his decedent's account in the bank on a check signed by said decedent in blank, some time before his last illness, and was credited with certain sums paid out, and certain other credits claimed were denied, resulting in a decree against appellant for $693.76. On the trial he reserved a bill of exceptions, and from the decree he appealed to the circuit court, where the decree was affirmed on May 6, 1930.
The appeal in this case purports to have been taken on Friday, June 6, 1930, more than thirty days after the rendition of the decree of the circuit court affirming the decree of the probate court.
This court is therefore without jurisdiction to review the circuit court, and the appeal will be dismissed. Code 1923, § 6116; McKenzie v. Jensen, 200 Ala. 191, 75 So. 939.
Appeal dismissed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.